DETAILED CORRESPONDENCE

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/23/21 has been entered. Claims 2-5, 7-12, and 16-18 are now canceled, and new claims 19-20 have been entered. Claims 1, 6, 13-15, and 19-20 are currently pending and under examination in the instant application. An action on the merits follows.
The present application is being examined under the pre-AIA  first to invent provisions. Those sections of Title 35, US code, not included in this action can be found in a previous office action. 
Information Disclosure Statement

The information disclosure statement (IDS) submitted on 12/23/21 is in compliance with the provisions of 37 CFR 1.97 and 1.98.  The information disclosure statement has been considered and an initialed and signed copy of the 1449 is attached to this action. 


Claim Rejections - 35 USC § 112

The rejection of previously pending claims 1, 4-6, and 13-18 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description
 requirement, is withdrawn in view of applicant’s amendments to the claims and arguments. In particular, it is noted that the claims have been amended to recite that the animal is a murine animal. Murine animals, i.e. the subfamily murinae, consists of mouse and rat species. Further, applicant’s argument that the specification provides sufficient guidance for at least two different regulatory elements that contribute to somatic hypermutation in mice and rats has been found persuasive. It is noted that the specification discloses rendering a rearranged light chain transgene "resistant" to somatic hypermutation by providing the transgenic mouse with "means" to render the mouse resistant to somatic hypermutation which include the deletion of the intronic light chain enhancer and/or truncation of the 3' light chain enhancer. It is also noted that the specification's working examples disclose transgene constructs including rearranged light chain constructs which do not include the intronic enhancer, and/or have a truncated 3' enhancer. As set forth in the rejection of record, these two regulatory elements, the light chain intronic enhance and light chain 3’ enhancer have been reported in the prior art as contributing to somatic hypermutation. It is further noted that applicant’s response provides evidence in the form of publications by Dammers et al., Breiner et al., and Sheppard et al. (all made of record in the IDS filed 12/23/21) that the structure of the rat immunoglobulin light chain kappa locus and the regulatory elements of the rat immunoglobulin kappa locus were known in the prior art at the time of filing.  

Amended and new claims 1, 6, 13-15, and 19-20 remain or are newly rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, for scope of enablement is maintained in part. Applicant’s amendments to the claims and arguments have been fully considered but have not been found persuasive in overcoming the rejection for reason set forth in detail below.
Applicant’s amendments to the claims to limit the transgenic animal to a murine animal, i.e. mice or rats, and applicant’s arguments including supporting evidence in the form of publications by Dammers et al., Breiner et al., and Sheppard et al. (all made of record in the IDS filed 12/23/21) overcome issues of enablement previously raised in regards to a transgene which lacks a regulatory element that contributes to somatic hypermutation of the light chain variable region in the transgene. In addition, the amendments to claims which now limit the rearranged V-J to a single human V gene segment fused to a single human J gene segment overcomes issues of enablement previously raised in regards to the breadth of light chain variable region gene segments present in the transgene. However, applicant’s amendments to the claims and arguments do not overcome the lack of enablement for producing the breadth of transgenic murine animals encompassed by the claims. 
The scope of enablement has been modified as follows: the specification, while being enabling for a transgenic mouse whose genome comprises transgene encoding a single rearranged human immunoglobulin light chain, wherein the transgene comprises a single human immunoglobulin light chain V gene segment fused to a single rearranged human immunoglobulin J gene segment, wherein a regulatory element that contributes to somatic hypermutation of the light chain variable region is lacking, and wherein the rearranged V-J sequence is operably linked to a human or mouse kappa light chain constant region gene sequence present in the transgene, or is operably linked to an endogenous kappa light chain constant region gene segment present in the genome of the mouse, does not reasonably provide enablement for any transgenic rat whose genome comprises a transgene comprising a single human immunoglobulin light chain V gene segment fused to a single rearranged human immunoglobulin J gene segment, wherein a regulatory element that contributes to somatic hypermutation of the light chain variable region is lacking, where the transgene is operatively linked to an endogenous immunoglobulin light chain constant region gene segment claims. 
As noted the claims have been amended to limit the transgenic animal to a murine animal. Murine animals consist of mice and rats. The genome of the claimed transgenic murine animals, however, continues to read on the site specific insertion of the transgene into an endogenous light chain locus such that the human V-J gene sequence is operably linked to an endogenous light chain constant region gene sequence. As set forth in the rejection of record, the specification does not provide any guidance for inserting (knocking-in) a transgene sequence into a specific site in the light chain locus. At the time of filing, the technology to produce any and all non-human animals with a gene-targeted knockout or knockin genotype was considered highly unpredictable because the available technology uses homologous recombination in embryonic stem (ES) cells. As discussed in detail in the previous office action, only mouse ES cells were available for the production of mice by homologous recombination. The prior art is replete with teachings that only mouse ES cells are known to colonize the germ line. Clark et al. states that "despite intensive efforts, knockout technology is limited to mouse as germline competent ES cells have not been developed for other species of mammals" (Clark et al. (2003) Nature Reviews: Genetics, Vol. 4, 825-833, page 828, col. 1, para. 1, lines 18-21). This is further supported by Niemann et al. who assert that the "true ES cells, those able to contribute to the germ line, are only available from inbred mouse strains" (Niemann et al (2005) Rev. Sci, Tech. Off. Int. Spiz. Vol. 24, 285-298, pages 290 last para, bridging to page 291, para.l). Niemann further emphasizes that although ES-like cells and primordial germ cells have been reported for several farm animal species, the reported cells do not contribute to the germline (Niemann et al., page 291, col. 1, lines 5-9). Likewise, Wheeler states that putative ES cells have been isolated from several species including Syrian golden hamster, rat, rabbit, mink, pig, cow, sheep and primate, but the totipotency, the ability to colonize the germ line, awaits validation in the form of transgenic offspring (Wheeler (2001) Theriogenology, Vol. 56, 1345-1369, page 1351, para. 1). Prelle also states many attempts have been made to establish ES and EG cell lines from species other than mouse; however, there is no data that these cells can colonize the germ line of chimeric animals (Prelle (2002) Anat. Histol. Embryol., Vol. 31, 169-186, see page 172, col. 1, lines 1-11). Thus, the prior art of record clearly establishes that at the time of filing, only mouse ES cells were known to colonize the germ line, such that the art of record only enables the production of mice with targeted gene modifications as recited in the instant claims. As the specification does not provide any additional guidance to overcome the high degree of unpredictability in that art for making transgenic animals other than mice, it would have therefore have required undue experimentation at the time of filing to make the breadth of transgenic non-human animals as claimed.
The applicant argues that targeted integration could be achieved at the time of filing using somatic cells, citing McCreath et al. published in 2000 (made of record in the IDS filed 12/23/21). McCreath et al. teaches a transgenic sheep made using nuclear transfer of a genetically modified sheep fibroblast. The applicant contends that this technique could be used to generate targeted integration in rats. However, as of the effective filing date, no such rats with a targeted integration of any nucleotide sequence had been reported in the prior art. Further, a post-filing review by Chenouard et al. provides a detailed history of targeted integration into the rat genome and teaches that while random, non-targeted integration of transgenes into the genome of rats was known prior to 6/27/08, the effective filing date of this application, targeted integration into the rat genome was not accomplished until rat ES cells that contribute to the genome were finally generated in late 2008, after the effective filing date (Chenouard et al. (2021) Front. Genet. Vol. 12:615491. doi:10.3389/fgene.2021.6615491, pages 1-38, see pages 1-2). In fact, actual targeted mutations in the rat genome were not accomplished until 2009. Thus, applicant’s arguments and supporting evidence for SCNT in a sheep does not overcome the art recognized unpredictability at the time of filing in generating a transgenic rat with a targeted insertion of a transgene into the rat light chain locus as claimed. Therefore, the rejection of record with regards to the modified scope of enablement set forth above is maintained. 

No claims are allowed. 

Any inquiry concerning this communication from the examiner should be directed to Anne Marie S. Wehbé, Ph.D., whose telephone number is (571) 272-0737. If the examiner is not available, the examiner’s supervisor, Christopher Babic, can be reached at (571) 272-8507. For all official communications, the technology center fax number is (571) 273-8300. Please note that all official communications and responses sent by fax must be directed to the technology center fax number. For informal, non-official communications only, the examiner’s direct fax number is (571) 273-0737. For any inquiry of a general nature, please call (571) 272-0547.
The applicant can also consult the USPTO’s Patent Application Information Retrieval system (PAIR) on the internet for patent application status and history information, and for electronic images of applications. For questions or problems related to PAIR, please call the USPTO Patent Electronic Business Center (Patent EBC) toll free at 1-866-217-9197. Representatives are available daily from 6am to midnight (EST). When calling please have your application serial number or patent number available. For all other customer support, please call the USPTO call center (UCC) at 1-800-786-9199.


Dr. A.M.S. Wehbé	
/ANNE MARIE S WEHBE/Primary Examiner, Art Unit 1633